Citation Nr: 1002275	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In July 2007, the Veteran and his representative indicated 
they wished to pursue a claim of clear and unmistakable error 
in the December 1990 rating decision in which service 
connection for fibrositis was not addressed.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A December 1990 rating decision denied entitlement to 
service connection for a low back disorder.  The Veteran was 
notified of this decision and submitted a notice of 
disagreement.  However, he did not timely perfect his appeal.  

2.  Evidence received since the December 1990 rating decision 
raises a reasonable possibility of substantiating the claim.

3.  The medical evidence does not show that a degenerative 
disc disease of the lumbar spine is the result of the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A low back disorder, to included degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In the March 2005 rating decision, the RO reopened the 
previously denied claim for service connection for a back 
condition denied entitlement to service connection for the 
condition on the merits of the claim.  However, before 
considering a claim that has previously been adjudicated, the 
Board must determine whether new and material evidence was 
presented or secured for the claim as a jurisdictional 
matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

In a December 1990 rating decision, the RO denied the claim 
for service connection for a back condition.  The Veteran was 
provided notice of this decision and he submitted a notice of 
disagreement, but failed to timely perfect his appeal after 
issuance of a statement of the case and supplement statement 
of the case.  Accordingly, this decision is final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In the December 1990 rating decision, the RO noted that 
service medical records showed that the Veteran fell from a 
dock during active service and injured his back.  Work-up 
done in service was noted to reveal a normal thoracolumbar 
spine with well preserved alignment of the vertebral bodies.  
VA examination conducted in November 1990 was reported to 
show complaints of back pain and a diagnosis of low back 
pain, but no findings of back disability.  The RO concluded 
that in the absence of objective findings of the claimed 
disability, service connection could not be granted.

Since the December 1990 rating decision, results of magnetic 
resonance imaging (MRI) conducted by VA in 1999 and 2003 
showed degenerative joint disease at L5-S1 and mild 
degenerative disc disease in the lumbar spine.  Private 
medical records show the Veteran under went microlumbar 
diskectomy, left L4-5 for herniated nucleus pulposus, L4-L5 
with intractable left leg pain in 2004.  A VA examination was 
conducted in February 2005, at which time the Veteran was 
diagnosed with chronic low back pain due to degenerative disc 
disease of the lumbosacral spine with herniated 
intervertebral disc at L4-L5, status post diskectomy at that 
level, and clinical findings of disc space narrowing at L5-
S1.

This evidence is new in that it was not of record at the time 
of the December 1990 rating decision.  It is also material, 
in that it provides medical evidence of a diagnosed lower 
back disability and therefore presents a responsible 
possibility of substantiating the Veteran's claim.

As new and material evidence has been submitted, the issue of 
entitlement to service connection for a low back disorder is 
reopened.


II.  Service Connection

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in January 
2005 satisfied the duty to notify provisions, after which the 
claim was reopened and adjudicated as one for service 
connection.  Additional notice was provided in March 2006 
and, in the October 2006 statement of the case, the laws and 
regulations governing service connection were provided, after 
which the claim was again readjudicated.  See 38 C.F.R. § 
3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to prevail in his claim for service connection for 
a back condition and, as such, the essential fairness of the 
adjudication was not affected.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records, available VA treatment 
records, and identified private treatment records have been 
obtained, and the Veteran has been accorded VA examinations 
with opinions.

Concerning the VA treatment records, a March 2007 finding of 
unavailability details that the specific records, VA 
treatment records from the VA Medical Center in Marion dating 
from August 15, 1990 to September 24, 1990, were requested 
and that all procedures to obtain them were exhausted.  
Namely, the records were requested from the facility and all 
available records form August 15, 1990 to March 31, 1999 were 
received.  These records were dated from September 25, 1990 
to March 31, 1999.  A report of contact dated in March 2007 
shows the Veteran was contacted and advised that these 
specific records were not obtained.  The Veteran responded 
that he did not have the records, and asked that the RO go 
forward with a decision.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran claims that his low back disability is the result 
of an inservice fall from a loading dock.  He reported that 
his back pain had its onset after this accident and has been 
present since that time.

The Veteran's reports of medical history and examination on 
entrance to active service show no complaints or findings of 
a back condition.  Service medical records show the Veteran 
fell from a loading dock during active service in February 
1990, landing on his head and the back of his shoulders.  He 
was assessed with post contusion and strain of the cervical 
and thoracic spine.  Entries show that he required treatment 
for a number of symptoms over the next few months, including 
back and leg pain, with prescribed medications, physical 
therapy, and a TENS unit.  He was issued a lumbosacral 
support, and given profiles for myofaciitis and 
post-concussive syndrome.  Results of x-rays taken in 
February and March 1990 show no evidence of fracture or 
dislocation in the thoracic spine, and the lumbar vertebrae 
was within normal limits, with well-maintained intervertebral 
disc spaces.  In April 1990, the Veteran sustained a lifting 
injury to his lower back.  Straight leg raising was negative.  
An entry dated in July 1990 notes that results of x-rays 
taken of the lumbo-sacral spine were normal.  An entry dated 
in the same month shows the Veteran was present for his 
separation examination and that no abnormal findings were 
noted.  

At a VA examination in November 1990, shortly after his 
discharge from active service, the Veteran reported back pain 
as his biggest problem.  A neurological examination reflects 
that the Veteran reported the inservice fall from the dock 
and subsequent development of back pain.  The examination 
revealed normal neurological findings except for an absence 
of smell.  X-rays of the thoracic and lumbar spine were 
normal.  The diagnoses included low back pain.  

VA treatment records dated in 1990 show complaints of back 
and neck pain, with diagnoses of muscle strain and spasm in 
November 1990.  At a VA examination in March 1991, the 
Veteran reported low back pain since his fall in service.  
The examiner diagnosed muscular low back pain.  Thereafter, 
an MRI in 1999 showed degenerative joint disease at L5-S1.  

At a VA examination in February 2005, the examiner noted the 
Veteran's inservice fall, his inservice treatment for his low 
back, the Veteran's reported onset of lower back pain from 
that incident, and his report that his low back pain 
persisted since then and had worsened about 1 and 1/2 years 
previously, to include radiation of pain and numbness into 
the left foot.  The examiner noted that private and VA 
treatment records in 1999 and 2003 showed findings of 
degenerative disc disease at L3-L4 and L5-S1.  In June a 2004 
examination, the examiner stated that the records showed the 
Veteran had an incapacitating episode of low back pain 
radiating into his left lower extremity, which lasted for six 
weeks.  At that time, the Veteran also noticed weakness of 
the left lower extremity with foot drop.  He was treated with 
prescribed medications and bed rest but was found to have a 
herniated disc at L4-L5 in August 2004 and ultimately 
underwent diskectomy at L4-L5 in September 2004.  The 
diagnoses included chronic low back pain due to degenerative 
disc disease of the lumbosacral spine; herniated 
intervertebral disc at level L4-L5, status post diskectomy at 
L4-L5; and clinical findings of disc space narrowing at L5-
S1.

In an addendum dated in March 2006, the same examiner opined 
that it was not likely that the Veteran's currently diagnosed 
degenerative disc disease of the lumbar spine and herniated 
disc at L4-L5, status post diskectomy, was due to or a 
proximate result of the inservice fall.  The examiner 
explained that service medical records showed the Veteran had 
low back strain during active service, which responded to 
treatment with analgesics, muscle relaxants, local heat, TENS 
unit, and physical therapy.  Later, the examiner noted that 
the Veteran had occasional low back pain which was not 
related to his injury in service.  In 2004, the Veteran 
developed severe low back pain radiating to the left lower 
extremity.  The examiner explained that this pain was 
completely different from the low back pain associated with 
the low back strain during the Veteran's active service and 
was due to a herniated disc at L4-L5.  The examiner concluded 
that the low back pain beginning in 2004 was not related to 
the low back injury sustained in 1990.  

Private treatment records dated from 1999 to 2007, and VA 
treatment records dated from 1997 to 2008 document continued 
complaints and treatment for a low back symptoms, but provide 
no findings or opinions showing a causal relationship between 
any low back condition and the Veteran's active service.

The Veteran asserts that his low back condition is the result 
of his inservice fall.  He has reported that his low back 
pain has been consistently present from that incident to the 
present.  The Veteran's statements are competent evidence as 
to what he observed.  Indeed, his VA and private medical 
records corroborate his continuing complaints of back pain 
throughout this time period.  The Veteran's report of 
discharge reflects that his occupational specialty was as a 
medical administration specialist.  However, the record does 
not show, and the Veteran has not argued, hat he has the 
medical credentials required to offer a medical opinion as to 
the etiology of his current back disorder and its 
relationship to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

As the medical evidence found that the currently diagnosed 
degenerative disc disease of the lumbar spine is not related 
to the Veteran's military service and there is no medical 
evidence that his current low back disorder had its onset 
within the year following his discharge from active service, 
the preponderance is against the claim for service connection 
for a low back disorder, to include degenerative disc disease 
of the lumbar spine.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for a low 
back disorder, to include degenerative disc disease of the 
lumbar spine is not warranted.


ORDER

Service connection for a low back disorder, to include 
degenerative disc disease of the lumbar spine, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


